Case 19-14266-SLM   Doc 11   Filed 03/14/19 Entered 03/14/19 17:53:24   Desc Main
                             Document     Page 1 of 6
Case 19-14266-SLM   Doc 11   Filed 03/14/19 Entered 03/14/19 17:53:24   Desc Main
                             Document     Page 2 of 6
Case 19-14266-SLM   Doc 11   Filed 03/14/19 Entered 03/14/19 17:53:24   Desc Main
                             Document     Page 3 of 6
Case 19-14266-SLM   Doc 11   Filed 03/14/19 Entered 03/14/19 17:53:24   Desc Main
                             Document     Page 4 of 6
Case 19-14266-SLM   Doc 11   Filed 03/14/19 Entered 03/14/19 17:53:24   Desc Main
                             Document     Page 5 of 6
Case 19-14266-SLM   Doc 11   Filed 03/14/19 Entered 03/14/19 17:53:24   Desc Main
                             Document     Page 6 of 6
